DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' amendment received on 02/02/2022.

Claim Status
Claims 1-14, 21-22 are currently presenting for examination.

This action has been made FINAL.

Response to Arguments
Applicants' arguments filed 02/02/2022 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant's amendment necessitated a new Double Patenting rejection over new patent 11,184,903 (application 17024982) and various prior arts as detailed below.
Applicant's amendment also necessitated new prior art rejections as detailed below.
Please notes, although as a show of good faith, Examiner had included prior art to teach all limitations, the limitations “when the first control message comprises… based at least on the first MCS” and “when the second control message comprises… based at least on the second MCS” of method claim 13 are contingent limitations. In other words, the claimed invention maybe practiced without the condition of “when the first control message comprises… based at least on the first MCS” and “when the second control message comprises… based at least on the second MCS” happening thus the broadest reasonable interpretation does not requires the limitations. 
Please see MPEP 2111.04 for more information.
Applicants are also reminded that certified copy of foreign priority PCT/IB2018/057271 had not been successfully submitted.

Claim Objections
Claims 7, 13 are objected to because of the following reasons: TBS is an abbreviation as thus the full word or phrase which describe such abbreviation should be included for at least a first occurrence of such abbreviation in a claim set.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2, 6-8, 13-14, 21-22
Claims 3, 9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable claims 19-20, 27 of patent 11,184,903 (application 17024982) in view of Siomina, US 2021/0135926 and Hwang, US 2021/0211232 and further in view of Chang, US 2020/0022218.
Claims 4-5, 10-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 19-20, 27 of patent 11,184,903 (application 17024982) in view of Siomina, US 2021/0135926 and Hwang, US 2021/0211232 and further in view of Ugurlu, US 2019/0190644.

Although the conflicting claims are not identical, they are not patentably distinct from each other in light of the following evidences.

Current application’s claims:

1. A communication system configured to provide an over-the-top service, the communication system comprising: a host comprising: processing circuitry configured to provide user data for a user equipment (UE), the user data being associated with the over-the-top service; and a network interface configured to initiate transmission of the user data toward a cellular network node for transmission to the UE, 

the network node having a communication interface and processing circuitry, the processing circuitry of the network node configured to perform operations comprising: 

and sending a first control message to the UE for assigning a Physical Downlink Shared Channel (PDSCH), the first control message comprising a first Modulation and Coding Scheme (MCS) indication, 

and wherein the first control message enables the UE to determine, when the first control message comprises a Cyclic Redundancy Check (CRC) scrambled by a first type of Radio Network Temporary Identifier (RNTI) and when the first control message further indicates a scaling factor value of 0.5 or 0.25, a first Transport Block Size (TBS) by scaling a first intermediate number of information bits using the indicated scaling factor value, the first intermediate number of information bits determined based at least on the first MCS; 

sending to the UE a second control message for assigning a PDSCH, the second control message comprising a second MCS indication and enabling the UE 2 to determine, when the second control message comprises a CRC scrambled by a second type of RNTI, different from the first type of RNTI, a second TBS based on a second intermediate number of information bits, the second intermediate number of information based at least on the second MCS; 


and transmitting the user data from the host to the UE after sending the second control message.
Patent’s claims:

20. A network node comprising memory operable to store instructions and processing circuitry operable to execute instructions, whereby the network node is operable to: 









send to a wireless device a first control message for assigning a Physical Downlink Shared Channel (PDSCH), the first control message comprising a first Modulation and Coding Scheme (MCS) indication; 

wherein the first control message enables the wireless device to determine, when the first control message comprises a Cyclic Redundancy Check (CRC) scrambled by a first type of Radio Network Temporary Identifier (RNTI) and when the first control message further indicates a scaling factor value of 0.5 or 0.25, a first TBS by scaling a first intermediate number of information bits using the indicated scaling factor value, the first intermediate number of information bits determined based at least on the first MCS; 


send to the wireless device a second control message for assigning a PDSCH, the second control message comprising a second MCS indication; and wherein the second control message enables the wireless device to determine, when the second control message comprises a CRC scrambled by a second type of RNTI, different from the first type of RNTI, a second TBS based on a second intermediate number of information bits, the second intermediate number of information based at least on the second MCS.
2. The communication system of claim 1, wherein the control message comprises at least one bit indicating to use a first scaling factor when a first bit of the at least one bit is set to a first value and to use a second scaling factor when the first bit is set to a second value.
27. The network node of claim 20, wherein the control message comprises at least one bit indicating to use a scaling factor of 0.5 when the at least one bit is set to a first value and to use a scaling factor of 0.25 when the at least one bit is set to a second value.
3. The communication system of claim 1, wherein the control message further indicates a time or frequency domain repetition.



5. The communication system of claim 1, wherein the processing circuitry of the network node executes instructions to determine the MCS to indicate in the control message based on a table or table entries that are defined specifically for the Physical Downlink Shared Channel (PDSCH).

6. The communication system of claim 1, further comprising: the network node; and/or the user equipment.
20. A network node…


the network node having a communication interface and processing circuitry, the processing circuitry of the network node configured to perform operations comprising: 

sending to a UE a first control message for assigning a Physical Downlink Shared Channel (PDSCH), the first control message comprising a first Modulation and Coding Scheme (MCS) indication, 

wherein the first control message enables the UE to determine, when the first control message comprises a Cyclic Redundancy Check (CRC) scrambled by a first type of Radio Network Temporary Identifier (RNTI) and when the first control message further indicates a scaling factor value of 0.5 or 0.25, a first TBS by scaling a first intermediate number of information bits using the indicated scaling factor value, the first intermediate number of information bits determined based at least on the first MCS; 

sending to the UE a second control message for assigning a PDSCH, the second control message comprising a second MCS indication, wherein the second control message enables the UE to determine, when the second control message comprises a CRC scrambled by a second type of RNTI, different from the first type of RNTI, a second TBS based on a second intermediate number of information bits, the second intermediate number of information based at least on the second MCS;

and transmitting the user data from the host to the UE after sending the second control message to the UE.
20. A network node comprising memory operable to store instructions and processing circuitry operable to execute instructions, whereby the network node is operable to: 








send to a wireless device a first control message for assigning a Physical Downlink Shared Channel (PDSCH), the first control message comprising a first Modulation and Coding Scheme (MCS) indication; 

wherein the first control message enables the wireless device to determine, when the first control message comprises a Cyclic Redundancy Check (CRC) scrambled by a first type of Radio Network Temporary Identifier (RNTI) and when the first control message further indicates a scaling factor value of 0.5 or 0.25, a first TBS by scaling a first intermediate number of information bits using the indicated scaling factor value, the first intermediate number of information bits determined based at least on the first MCS; 

send to the wireless device a second control message for assigning a PDSCH, the second control message comprising a second MCS indication; and wherein the second control message enables the wireless device to determine, when the second control message comprises a CRC scrambled by a second type of RNTI, different from the first type of RNTI, a second TBS based on a second intermediate number of information bits, the second intermediate number of information based at least on the second MCS.
8. The host computer of claim 7, wherein the control message comprises at least one bit indicating to use a first scaling factor when a first bit of the at least one bit is set to a first value and to use a second scaling factor when the first bit is set to a second value.
27. The network node of claim 20, wherein the control message comprises at least one bit indicating to use a scaling factor of 0.5 when the at least one bit is set to a first value and to use a scaling factor of 0.25 when the at least one bit is set to a second value.
9. The host computer of claim 7, wherein the control message further indicates a time or frequency domain repetition.



11. The host computer of claim 7, wherein the operations further comprise determining the MCS to indicate in the control message based on a table that is defined for an enhanced Mobile Broadband (eMBB) Physical Downlink Shared Channel (PDSCH).

12. The host computer of claim 7, wherein the operations further comprise determining the MCS to indicate in the control message based on a table or table entries that are defined specifically for the Physical Downlink Shared Channel (PDSCH).



wherein the network node performs operations comprising: 

sending to a wireless device a first control message for assigning a Physical Downlink Shared Channel (PDSCH), the first control message comprising a first Modulation and Coding Scheme (MCS) indication; 

wherein the first control message enables the wireless device to determine, when the first control message comprises a Cyclic Redundancy Check (CRC) scrambled by a first type of Radio Network Temporary Identifier (RNTI) and when the first control message further indicates a scaling factor value of 0.5 or 0.25, a first TBS by scaling a first intermediate number of information bits using the indicated scaling factor value, the first intermediate number of information bits determined based at least on the first MCS; 

sending to the wireless device a second control message for assigning a PDSCH, the second control message comprising a second MCS indication; 

and wherein the second control message enables the wireless device to determine, when the second control message comprises a CRC scrambled by a second type of RNTI, different from the first type of RNTI, a second TBS based on a second intermediate number of information bits, the second intermediate number of information based at least on the second MCS; 

and transmitting the user data from the host to the UE according to the determined TBS.
19. A method performed by a network node, the method comprising: 







sending to a wireless device a first control message for assigning a Physical Downlink Shared Channel (PDSCH), the first control message comprising a first Modulation and Coding Scheme (MCS) indication; 

wherein the first control message enables the wireless device to determine, when the first control message comprises a Cyclic Redundancy Check (CRC) scrambled by a first type of Radio Network Temporary Identifier (RNTI) and when the first control message further indicates a scaling factor value of 0.5 or 0.25, a first TBS by scaling a first intermediate number of information bits using the indicated scaling factor value, the first intermediate number of information bits determined based at least on the first MCS; 

sending to the wireless device a second control message for assigning a PDSCH, the second control message comprising a second MCS indication; 

and wherein the second control message enables the wireless device to determine, when the second control message comprises a CRC scrambled by a second type of RNTI, different from the first type of RNTI, a second TBS based on a second intermediate number of information bits, the second intermediate number of information based at least on the second MCS.
14. The method of claim 13, wherein the control message comprises at least one bit indicating to use a first scaling factor when a first bit of the at least one bit is set to a first value and to use a second scaling factor when the first bit is set to a second value.
27. The network node of claim 20, wherein the control message comprises at least one bit indicating to use a scaling factor of 0.5 when the at least one bit is set to a first value and to use a scaling factor of 0.25 when the at least one bit is set to a second value.
21. The communication system of claim 1, wherein: the processing circuitry of the host is configured to execute a host application, thereby providing the user data; and the host application is configured to interact with a client application executing on the UE, the client application being associated with the host application.





For double patenting to exist as between the rejected claims and Patent claims, it must be determined that the rejected claims are not patentably distinct from the Patent claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the Patent claims and, if so, whether those differences render the claims patentably distinct.
As clear from the table above, the differences are:

For claims 1-2, 6, the rejected claims mention “A communication system configured to provide an over-the-top service, the communication system comprising: a host comprising: processing circuitry configured to provide user data for a user equipment (UE), the user data being associated with the over-the-top service; and a network interface configured to initiate transmission of the user data toward a cellular network node for transmission to the UE; and transmitting the user data from the host to the UE after sending the second control message.” while the Patent claims are silent.
However Siomina from the same or similar fields of endeavor teaches: A communication system configured to provide an over-the-top service, the communication system comprising: a host comprising: processing circuitry configured to provide user data for a user equipment (UE), the user data being associated with the over-the-top service; and a network interface configured to initiate transmission of the user data toward a cellular network node for transmission to the UE; and transmitting the user data from the host to the UE. (Siomina, fig 8B-9, paragraph 157-164, system includes host computer which includes processing circuitry and communication interface, host computer transmits user data which associated with OTT service to base station which then transmits to UE)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Siomina into Patent claims, since Patent claims suggests a technique for communication between network node and UE, and Siomina suggests the beneficial way of including a system with a host utilizing the communication between network node and UE to provide OTT service from host to UE via the network node (Siomina, fig 8B-9, paragraph 157-164) so that OTT service can be provided from host to UE in the analogous art of communication.
Patent claims and Siomina don’t teach: after sending the second control message
Hwang from the same or similar fields of endeavor teaches: after sending the second control message (Hwang, fig 5, 146-152, perform PDSCH reception or PUSCH transmission according to TBS which is determined based on information from received DCI; paragraph 12, “The TBS may be used to transmit a physical uplink shared channel (PUSCH) or receive a physical downlink shared channel (PDSCH).”; paragraph 84, “For example, the code rate or the data transmission speed (or data rate) may be included in the DCI, which schedules the PDSCH or PUSCH.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hwang into Patent claims and Siomina, since Siomina suggests a technique for communication between base station and UE, and Hwang suggests the beneficial way of performing such communication after receiving DCI since DCI schedules the PDSCH or PUSCH (Hwang, paragraph 84) in the analogous art of communication.

For claims 7-8
However Siomina from the same or similar fields of endeavor teaches: A host computer configured to operate in a communication system to provide an over- the-top (OTT) service, the host comprising: processing circuitry configured to initiate transmission of user data; and a network interface configured to transmit the user data to a network node in a cellular network; and transmitting the user data from the host to the UE (Siomina, fig 8B-9, paragraph 157-164, system includes host computer which includes processing circuitry and communication interface, host computer transmits user data which associated with OTT service to base station which then transmits to UE)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Siomina into Patent claims, since Patent claims suggests a technique for communication between network node and UE, and Siomina suggests the beneficial way of including a system with a host utilizing the communication between network node and UE to provide OTT service from host to UE via the network node (Siomina, fig 8B-9, paragraph 157-164) so that OTT service can be provided from host to UE in the analogous art of communication.
Patent claims and Siomina don’t teach: after sending the second control message to the UE
Hwang from the same or similar fields of endeavor teaches: after sending the second control message to the UE (Hwang, fig 5, 146-152, perform PDSCH reception or PUSCH transmission according to TBS which is determined based on information from received DCI; paragraph 12, “The TBS may be used to transmit a physical uplink shared channel (PUSCH) or receive a physical downlink shared channel (PDSCH).”; paragraph 84, “For example, the code rate or the data transmission speed (or data rate) may be included in the DCI, which schedules the PDSCH or PUSCH.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hwang into Patent claims and Siomina, since Siomina suggests a technique for communication between base station and UE, and Hwang suggests the 

For claims 13-14, the rejected claims mention “A method implemented in a host computer configured to operate in a communication system that further includes a network node and a user equipment (UE), the method comprising: providing user data for the UE; and initiating a transmission carrying the user data to the UE via a cellular network comprising the network node; and transmitting the user data from the host to the UE according to the determined TBS.” while the Patent claims are silent
However Siomina from the same or similar fields of endeavor teaches: A method implemented in a host computer configured to operate in a communication system that further includes a network node and a user equipment (UE), the method comprising: providing user data for the UE; and initiating a transmission carrying the user data to the UE via a cellular network comprising the network node; and transmitting the user data from the host to the UE (Siomina, fig 8B-9, paragraph 157-164, system includes host computer which includes processing circuitry and communication interface, host computer transmits user data which associated with OTT service to base station which then transmits to UE)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Siomina into Patent claims, since Patent claims suggests a technique for communication between network node and UE, and Siomina suggests the beneficial way of including a system with a host utilizing the communication between network node and UE to provide OTT service from host to UE via the network node (Siomina, fig 8B-9, paragraph 157-164) so that OTT service can be provided from host to UE in the analogous art of communication.
Patent claims and Siomina don’t teach: according to the determined TBS
Hwang from the same or similar fields of endeavor teaches: according to the determined TBS (Hwang, fig 5, paragraph 146-152, perform PDSCH reception or PUSCH transmission according to the determined TBS; paragraph 12, “The TBS may be used to transmit a physical uplink shared channel (PUSCH) or receive a physical downlink shared channel (PDSCH).”; UE receives data from base station based on TBS, thus it’s implicit that the base station transmits such data based on TBS)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hwang into Patent claims and Siomina, since Siomina suggests a technique for communication between base station and UE, and Hwang suggests the beneficial way of performing such communication according to TBS since it’s well-known in the art that TBS may be used to transmit a physical uplink shared channel (PUSCH) or receive a physical downlink shared channel (PDSCH) (Hwang, paragraph 12) in the analogous art of communication.

Also for claim 14, even though claim 19 (method claim) of the Patent doesn’t teach the limitations in claim 14, claim 27 (machine claim) of the Patent clearly teaches the limitations and according to MPEP 2112.02, “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.”

For claims 21, 22
Siomina from the same or similar fields of endeavor teaches: wherein: the processing circuitry of the host is configured to execute a host application, thereby providing the user data; and the host application is configured to interact with a client application executing on the UE, the client application being associated with the host application. (Siomina, fig 8B-9, paragraph 157-164, “In the host computer 3310, an executing host application 3312 may communicate with the executing client application 3332 via the OTT connection 3350 terminating at the UE 3330 and the host computer 3310… In an optional substep 3411 of the first step 3410, the host computer provides the user data by executing a host application… In an optional fourth step 3440, the UE executes a client application associated with the host application executed by the host computer.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Siomina into Patent claims and Hwang, since Patent claims suggests a technique for communication between network node and UE, and Siomina suggests the beneficial way of including a system with a host utilizing the communication between network node and UE to provide OTT service from host to UE via the network node by executing a host application which interact with a client application executing on the UE, the client application being associated with the host application (Siomina, fig 8B-9, paragraph 157-164) so that OTT service can be provided from host to UE in the analogous art of communication.

For claims 3, 9, Patent claims, Siomina and Hwang disclose all the limitations of claims 1, 7, however the Patent claims doesn’t teach “wherein the control message further indicates a time or frequency domain repetition”
Chang from the same or similar fields of endeavor teaches: wherein the control message further indicates a time or frequency domain repetition. (Chang, paragraph 33-34, “Different approaches can be used to enhance the link quality for UEs that are located at a cell edge and to extend the coverage area. 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Chang into Patent claims, Siomina and Hwang, since Patent claims suggests a technique for communicating control message, and Chang suggests the beneficial way of including time or frequency domain repetition information into such control message to enhance the link quality for UEs that are located at a cell edge and to extend the coverage area (Chang, paragraph 33-34) in the analogous art of communication.

For claims 4, Patent claims, Siomina and Hwang disclose all the limitations of claims 1, however the Patent claims doesn’t teach “wherein the processing circuitry of the network node executes instructions to determine the MCS to indicate in the control message based on a table that is defined for an enhanced Mobile Broadband (eMBB) Physical Downlink Shared Channel (PDSCH).”
Ugurlu from the same or similar fields of endeavor teaches: wherein the processing circuitry of the network node executes instructions to determine the MCS to indicate in the control message based on a table that is defined for an enhanced Mobile Broadband (eMBB) Physical Downlink Shared Channel (PDSCH). (Ugurlu, paragraph 27-29, 39-42, 53-54, determine MCS to indicate in DCI based on MCS table for eMBB PDSCH)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ugurlu into Patent claims, Siomina and Hwang, 

For claim 5. Patent claims, Siomina and Hwang disclose all the limitations of claims 1, however the Patent claims doesn’t teach: wherein the processing circuitry of the network node executes instructions to determine the MCS to indicate in the control message based on a table or table entries that are defined specifically for the Physical Downlink Shared Channel (PDSCH). 
Ugurlu from the same or similar fields of endeavor teaches: wherein the processing circuitry of the network node executes instructions to determine the MCS to indicate in the control message based on a table or table entries that are defined specifically for the Physical Downlink Shared Channel (PDSCH). (Ugurlu, paragraph 27-29, 39-42, 53-54, determine MCS to indicate in DCI based on MCS table for eMBB PDSCH)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ugurlu into Patent claims, Siomina and  Hwang, since Patent claims suggests a technique for communicating MCS via control message, and Ugurlu suggests the beneficial way of determining such MCS based on a table defined for eMBB PDSCH to improve compatibility and reduce the number of entries need in an MCS table (Ugurlu, paragraph 21-25) in the analogous art of communication.

For claim 10. Patent claims, Siomina and Hwang disclose all the limitations of claim 7, however the Patent claims doesn’t teach: wherein the MCS indicated in the control message comprises a lower 
Ugurlu from the same or similar fields of endeavor teaches: wherein the MCS indicated in the control message comprises a lower spectral efficiency an MCS according to a third generation partnership project (3GPP) technical specification (TS) 38.214 version 15.2.0 or earlier. (Ugurlu, paragraph 27-29, 39-42, 53-54, MCS (indicated in DCI) based on MCS table for eMBB PDSCH, such MCS is of lower spectral efficiency than normal/standard MCS (a third generation partnership project (3GPP) technical specification (TS) 38.214 version 15.2.0 or earlier MCS) since the number of entries need in the MCS table is reduced; also see Applicants’ own specification page 9, first paragraph to see that MCS for eMBB PDSCH is an example of lower spectral efficiency MCS)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ugurlu into Patent claims, Siomina and  Hwang, since Patent claims suggests a technique for communicating MCS via control message, and Ugurlu suggests the beneficial way of determining such MCS based on a table defined for eMBB PDSCH to provide MCS of lower spectral efficiency to improve compatibility and reduce the number of entries need in an MCS table (Ugurlu, paragraph 21-25) in the analogous art of communication.

For claim 11. Patent claims, Siomina and Hwang disclose all the limitations of claim 7, however the Patent claims doesn’t teach: wherein the operations further comprise determining the MCS to indicate in the control message based on a table that is defined for an enhanced Mobile Broadband (eMBB) Physical Downlink Shared Channel (PDSCH). 
Ugurlu from the same or similar fields of endeavor teaches: wherein the operations further comprise determining the MCS to indicate in the control message based on a table that is defined for an 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ugurlu into Patent claims, Siomina and  Hwang, since Patent claims suggests a technique for communicating MCS via control message, and Ugurlu suggests the beneficial way of determining such MCS based on a table defined for eMBB PDSCH to improve compatibility and reduce the number of entries need in an MCS table (Ugurlu, paragraph 21-25) in the analogous art of communication.

For claim 12. Patent claims, Siomina and Hwang disclose all the limitations of claim 7, however the Patent claims doesn’t teach: wherein the operations further comprise determining the MCS to indicate in the control message based on a table or table entries that are defined specifically for the Physical Downlink Shared Channel (PDSCH). 
Ugurlu from the same or similar fields of endeavor teaches: wherein the operations further comprise determining the MCS to indicate in the control message based on a table or table entries that are defined specifically for the Physical Downlink Shared Channel (PDSCH). (Ugurlu, paragraph 27-29, 39-42, 53-54, determine MCS to indicate in DCI based on MCS table for eMBB PDSCH)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ugurlu into Patent claims, Siomina and  Hwang, since Patent claims suggests a technique for communicating MCS via control message, and Ugurlu suggests the beneficial way of determining such MCS based on a table defined for eMBB PDSCH to improve compatibility and reduce the number of entries need in an MCS table (Ugurlu, paragraph 21-25) in the analogous art of communication.

In summary, clearly, the differences between the rejected claims and the Patent claims don’t render the claims patentably distinct.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-7, 13, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang, US 2021/0211232 in view of Ekpenyong, US 2015/0043396 and Siomina, US 2021/0135926 and Huawei, “Discussion and text proposal on TBS determination”.

For claim 1. Hwang teaches: the network node having a communication interface and processing circuitry, (Hwang, fig 1, paragraph 31-36; fig 6, paragraph 155-160, “the base station (200) includes a processor (201), a memory (202), and a transceiver (203).”) the processing circuitry of the network node configured to perform operations comprising: 
sending a first control message to the UE for assigning a Physical Downlink Shared Channel (PDSCH), (Hwang, fig 5, paragraph 146-152, “Referring to FIG. 5, a wireless device (100) receives a DCI through a control channel, i.e., a PDCCH. The wireless device acquires an MCS index from the DCI and determines a modulation order and a coding rate. And, the wireless device determines a number of REs within each PRB or each slot that is assigned for the PDSCH/PUSCH.”; also see paragraph 84, “For example, the code rate or the data transmission speed (or data rate) may be included in the DCI, which schedules the PDSCH or PUSCH.”)
the first control message comprising a first Modulation and Coding Scheme (MCS) indication, (Hwang, fig 5, paragraph 146-152, “a wireless device (100) receives a DCI through a control channel, i.e., a PDCCH. The wireless device acquires an MCS index from the DCI”)
and wherein the first control message enables the UE to determine, when the first control message comprises a Cyclic Redundancy Check (CRC) scrambled by a first type of Radio Network Temporary Identifier (RNTI) (Hwang, paragraph 119-120, “The application may be differentiated by an RNTI, and the TBS configuration method may vary depending upon the RNTI value corresponding to the DCI, which schedules the PDSCH or PUSCH. In other words, the base station may configure whether to perform the TBS configuration method per RNTI based on an equation or whether to perform the TBS configuration method per RNTI based on a table. For example, in case of an SPS-C-RNTRI, a table-based TBS extraction method may be performed, and, in case of a C-RNTI, an equation-based TBS extraction method may be performed.”; implicit that RNTI is used to scramble CRC)
and when the first control message further indicates a scaling factor value of 0.5 or 0.25, (Hwang, paragraph 116, “When performing TBS calculation, it may be considered to additionally use a scaling factor that is indicated in the DCI.”; more details about scaling factor in paragraph 82-83, “As described above, in case the information on the scaling factor is included in the DCI, as formats that are fixed in advance, the corresponding candidate values may be indicated in the form of percentages (%), such as 90%, 80%, . . . , and so on”; paragraph 12, “The TBS may be used to transmit a physical uplink shared channel (PUSCH) or receive a physical downlink shared channel (PDSCH).”; .5 is 50%, .25 is 25%; “in the form of percentages (%), such as 90%, 80%, . . . , and so on” clearly include 50% and 25%)
a first Transport Block Size (TBS) by scaling a first intermediate number of information bits using the indicated scaling factor value, (Hwang, fig 5, paragraph 146-152, “The wireless device compares the intermediate value of the TBS (or virtual TBS value) with a predetermined threshold value. If the intermediate value of the TBS (or virtual TBS value) is less than or equal to the predetermined threshold value, the wireless device determines the final TBS value by using a table. However, if the intermediate value of the TBS (or virtual TBS value) is greater than the predetermined threshold value, the wireless device determines the final TBS value by using an equation.”; paragraph 116, “When performing TBS calculation, it may be considered to additionally use a scaling factor that is indicated in the DCI. And, herein, the scaling factor may generally be used for relatively increasing or decreasing the TBS value for the same number of available REs and/or code rate.”)
the first intermediate number of information bits determined based at least on the first MCS; (Hwang, fig 5, paragraph 146-152, “The wireless device acquires an MCS index from the DCI and determines a modulation order and a coding rate… Thereafter, based on the quantized number of REs, the wireless device calculates an intermediate value of the TBS (or virtual TBS value). While performing the calculation of the intermediate value of the TBS (or virtual TBS value), the coding rate may be further considered. Also, while performing the calculation of the intermediate value of the TBS (or 
sending to the UE a second control message for assigning a PDSCH, (Hwang, fig 5, paragraph 146-152, “Referring to FIG. 5, a wireless device (100) receives a DCI through a control channel, i.e., a PDCCH. The wireless device acquires an MCS index from the DCI and determines a modulation order and a coding rate. And, the wireless device determines a number of REs within each PRB or each slot that is assigned for the PDSCH/PUSCH.”; also see paragraph 84, “For example, the code rate or the data transmission speed (or data rate) may be included in the DCI, which schedules the PDSCH or PUSCH.”; just repeat of same technique)
the second control message comprising a second MCS indication (Hwang, fig 5, paragraph 146-152, “a wireless device (100) receives a DCI through a control channel, i.e., a PDCCH. The wireless device acquires an MCS index from the DCI”; just repeat of same technique)
and enabling the UE to determine, when the second control message comprises a CRC scrambled by a second type of RNTI, different from the first type of RNTI, (Hwang, paragraph 119-120, “The application may be differentiated by an RNTI, and the TBS configuration method may vary depending upon the RNTI value corresponding to the DCI, which schedules the PDSCH or PUSCH. In other words, the base station may configure whether to perform the TBS configuration method per RNTI based on an equation or whether to perform the TBS configuration method per RNTI based on a table. For example, in case of an SPS-C-RNTRI, a table-based TBS extraction method may be performed, and, in case of a C-RNTI, an equation-based TBS extraction method may be performed.”; implicit that RNTI is used to scrambled CRC; just repeat of same technique with different RNTI; paragraph 119 gives some examples of different RNTI types that are used; implicit that different RNTI is used for different control message)
a second TBS based on a second intermediate number of information bits, (Hwang, fig 5, paragraph 146-152, “The wireless device compares the intermediate value of the TBS (or virtual TBS value) with a predetermined threshold value. If the intermediate value of the TBS (or virtual TBS value) is less than or equal to the predetermined threshold value, the wireless device determines the final TBS value by using a table. However, if the intermediate value of the TBS (or virtual TBS value) is greater than the predetermined threshold value, the wireless device determines the final TBS value by using an equation.”; paragraph 116, “When performing TBS calculation, it may be considered to additionally use a scaling factor that is indicated in the DCI. And, herein, the scaling factor may generally be used for relatively increasing or decreasing the TBS value for the same number of available REs and/or code rate.”; just repeat of same technique)
the second intermediate number of information based at least on the second MCS; (Hwang, fig 5, paragraph 146-152, “The wireless device acquires an MCS index from the DCI and determines a modulation order and a coding rate… Thereafter, based on the quantized number of REs, the wireless device calculates an intermediate value of the TBS (or virtual TBS value). While performing the calculation of the intermediate value of the TBS (or virtual TBS value), the coding rate may be further considered. Also, while performing the calculation of the intermediate value of the TBS (or virtual TBS value), the modulation order and the number of layers may be additionally considered. Herein, the intermediate value of the TBS (or virtual TBS value) may be quantized.”)
transmitting the user data to the UE after sending the second control message. (Hwang, fig 5, 146-152, perform PDSCH reception or PUSCH transmission according to TBS which is determined based on information from received DCI; paragraph 12, “The TBS may be used to transmit a physical uplink shared channel (PUSCH) or receive a physical downlink shared channel (PDSCH).”; paragraph 84, “For example, the code rate or the data transmission speed (or data rate) may be included in the DCI, which schedules the PDSCH or PUSCH.”)
Even though it’s implicit that RNTI is used to scramble CRC and different RNTI is used for different control message as discussed above, as a show of good faith to compact prosecution, Examiner had also provided prior art to teach it.
Ekpenyong from the same or similar fields of endeavor teaches: RNTI is used to scramble CRC and different RNTI is used for different control message (Ekpenyong, paragraph 47, “The common control information may be differentiated by the payload size of the DCI formats and/or a 16-bit RNTI that is employed for scrambling the CRC of the DCI encoded common control information message, where each type of common control information may comprise a different RNTI. For example, a system information-RNTI (SI-RNTI) may be employed for indicating RBs for system information (SI), a paging information-RNTI (P-RNTI) may be employed for indicating RBs for a paging message, a cell-RNTI (C-RNTI) may be employed for indicating RBs for a particular UE, a random access-RNTI (RA-RNTI) may be employed for indicating RBs for a random access response message, etc.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ekpenyong into Hwang, since Hwang suggests a technique for communication of control message, and Ekpenyong suggests the beneficial way of using RNTI to scramble CRC of such control message wherein different RNTI is used for different control message to differentiate the control messages from each other (Ekpenyong, paragraph 47) in the analogous art of communication.
Hwang also doesn’t teach: A communication system configured to provide an over-the-top service, the communication system comprising: a host comprising: processing circuitry configured to provide user data for a user equipment (UE), the user data being associated with the over-the-top service; and a network interface configured to initiate transmission of the user data toward a cellular network node for transmission to the UE; and transmitting the user data from the host to the UE.
Siomina from the same or similar fields of endeavor teaches: A communication system configured to provide an over-the-top service, the communication system comprising: a host comprising: processing circuitry configured to provide user data for a user equipment (UE), the user data being associated with the over-the-top service; and a network interface configured to initiate transmission of the user data toward a cellular network node for transmission to the UE; and transmitting the user data from the host to the UE. (Siomina, fig 8B-9, paragraph 157-164, system includes host computer which includes processing circuitry and communication interface, host computer transmits user data which associated with OTT service to base station which then transmits to UE)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Siomina into Hwang and Ekpenyong, since Hwang suggests a technique for communication between base station and wireless device, and Siomina suggests the beneficial way of including a system with a host utilizing the communication between base station and wireless device to provide OTT service from host to wireless device via the base station (Siomina, fig 8B-9, paragraph 157-164) so that OTT service can be provided from host to wireless device in the analogous art of communication.
Even though Hwang clearly teaches: a scaling factor value of 0.5 or 0.25 since “in the form of percentages (%), such as 90%, 80%, . . . , and so on” clearly include 50% and 25% as described above, as a show of good faith to compact prosecution, Examiner had also included prior art to explicitly teaches it.
Huawei from the same or similar fields of endeavor teaches: a scaling factor value of 0.5 or 0.25 (Huawei, section 1, scaling factor is 0.5 for slot-based PDSCH, PUSCH)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Huawei into Hwang, Ekpenyong, and Siomina since Hwang suggests a technique for using a scaling factor in the form of percentages (%), such as 90%, 

For claim 6. Hwang, Ekpenyong, Siomina and Huawei disclose all the limitations of claim 1, and Hwang futher teaches: further comprising: the network node; and/or the user equipment. (Hwang, fig 1, paragraph 31-36, fig 6, paragraph 155-160, base station and wireless device)

For claim 7. Hwang teaches: the network node having a communication interface and processing circuitry, (Hwang, fig 1, paragraph 31-36; fig 6, paragraph 155-160, “the base station (200) includes a processor (201), a memory (202), and a transceiver (203).”) the processing circuitry of the network node configured to perform operations comprising: 
sending to a UE a first control message for assigning a Physical Downlink Shared Channel (PDSCH), (Hwang, fig 5, paragraph 146-152, “Referring to FIG. 5, a wireless device (100) receives a DCI through a control channel, i.e., a PDCCH. The wireless device acquires an MCS index from the DCI and determines a modulation order and a coding rate. And, the wireless device determines a number of REs within each PRB or each slot that is assigned for the PDSCH/PUSCH.”; also see paragraph 84, “For example, the code rate or the data transmission speed (or data rate) may be included in the DCI, which schedules the PDSCH or PUSCH.”)
the first control message comprising a first Modulation and Coding Scheme (MCS) indication, (Hwang, fig 5, paragraph 146-152, “a wireless device (100) receives a DCI through a control channel, i.e., a PDCCH. The wireless device acquires an MCS index from the DCI”)
wherein the first control message enables the UE to determine, when the first control message comprises a Cyclic Redundancy Check (CRC) scrambled by a first type of Radio Network Temporary Identifier (RNTI) (Hwang, paragraph 119-120, “The application may be differentiated by an RNTI, and the TBS configuration method may vary depending upon the RNTI value corresponding to the DCI, which schedules the PDSCH or PUSCH. In other words, the base station may configure whether to perform the TBS configuration method per RNTI based on an equation or whether to perform the TBS configuration method per RNTI based on a table. For example, in case of an SPS-C-RNTRI, a table-based TBS extraction method may be performed, and, in case of a C-RNTI, an equation-based TBS extraction method may be performed.”; implicit that RNTI is used to scramble CRC)
and when the first control message further indicates a scaling factor value of 0.5 or 0.25, (Hwang, paragraph 116, “When performing TBS calculation, it may be considered to additionally use a scaling factor that is indicated in the DCI.”; more details about scaling factor in paragraph 82-83, “As described above, in case the information on the scaling factor is included in the DCI, as formats that are fixed in advance, the corresponding candidate values may be indicated in the form of percentages (%), such as 90%, 80%, . . . , and so on”; paragraph 12, “The TBS may be used to transmit a physical uplink shared channel (PUSCH) or receive a physical downlink shared channel (PDSCH).”; .5 is 50%, .25 is 25%; “in the form of percentages (%), such as 90%, 80%, . . . , and so on” clearly include 50% and 25%)
a first TBS by scaling a first intermediate number of information bits using the indicated scaling factor value, (Hwang, fig 5, paragraph 146-152, “The wireless device compares the intermediate value of the TBS (or virtual TBS value) with a predetermined threshold value. If the intermediate value of the TBS (or virtual TBS value) is less than or equal to the predetermined threshold value, the wireless device determines the final TBS value by using a table. However, if the intermediate value of the TBS (or virtual TBS value) is greater than the predetermined threshold value, the wireless device determines the final TBS value by using an equation.”; paragraph 116, “When performing TBS calculation, it may be 
the first intermediate number of information bits determined based at least on the first MCS; (Hwang, fig 5, paragraph 146-152, “The wireless device acquires an MCS index from the DCI and determines a modulation order and a coding rate… Thereafter, based on the quantized number of REs, the wireless device calculates an intermediate value of the TBS (or virtual TBS value). While performing the calculation of the intermediate value of the TBS (or virtual TBS value), the coding rate may be further considered. Also, while performing the calculation of the intermediate value of the TBS (or virtual TBS value), the modulation order and the number of layers may be additionally considered. Herein, the intermediate value of the TBS (or virtual TBS value) may be quantized.”)
sending to the UE a second control message for assigning a PDSCH, (Hwang, fig 5, paragraph 146-152, “Referring to FIG. 5, a wireless device (100) receives a DCI through a control channel, i.e., a PDCCH. The wireless device acquires an MCS index from the DCI and determines a modulation order and a coding rate. And, the wireless device determines a number of REs within each PRB or each slot that is assigned for the PDSCH/PUSCH.”; also see paragraph 84, “For example, the code rate or the data transmission speed (or data rate) may be included in the DCI, which schedules the PDSCH or PUSCH.”; just repeat of same technique)
the second control message comprising a second MCS indication, (Hwang, fig 5, paragraph 146-152, “a wireless device (100) receives a DCI through a control channel, i.e., a PDCCH. The wireless device acquires an MCS index from the DCI”; just repeat of same technique)
wherein the second control message enables the UE to determine, when the second control message comprises a CRC scrambled by a second type of RNTI, different from the first type of RNTI, (Hwang, paragraph 119-120, “The application may be differentiated by an RNTI, and the TBS 
a second TBS based on a second intermediate number of information bits, (Hwang, fig 5, paragraph 146-152, “The wireless device compares the intermediate value of the TBS (or virtual TBS value) with a predetermined threshold value. If the intermediate value of the TBS (or virtual TBS value) is less than or equal to the predetermined threshold value, the wireless device determines the final TBS value by using a table. However, if the intermediate value of the TBS (or virtual TBS value) is greater than the predetermined threshold value, the wireless device determines the final TBS value by using an equation.”; paragraph 116, “When performing TBS calculation, it may be considered to additionally use a scaling factor that is indicated in the DCI. And, herein, the scaling factor may generally be used for relatively increasing or decreasing the TBS value for the same number of available REs and/or code rate.”; just repeat of same technique)
the second intermediate number of information based at least on the second MCS; (Hwang, fig 5, paragraph 146-152, “The wireless device acquires an MCS index from the DCI and determines a modulation order and a coding rate… Thereafter, based on the quantized number of REs, the wireless device calculates an intermediate value of the TBS (or virtual TBS value). While performing the calculation of the intermediate value of the TBS (or virtual TBS value), the coding rate may be further considered. Also, while performing the calculation of the intermediate value of the TBS (or virtual TBS 
and transmitting the user data to the UE after sending the second control message to the UE. (Hwang, fig 5, 146-152, perform PDSCH reception or PUSCH transmission according to TBS which is determined based on information from received DCI; paragraph 12, “The TBS may be used to transmit a physical uplink shared channel (PUSCH) or receive a physical downlink shared channel (PDSCH).”; paragraph 84, “For example, the code rate or the data transmission speed (or data rate) may be included in the DCI, which schedules the PDSCH or PUSCH.”)
Even though it’s implicit that RNTI is used to scramble CRC and different RNTI is used for different control message as discussed above, as a show of good faith to compact prosecution, Examiner had also provided prior art to teach it.
Ekpenyong from the same or similar fields of endeavor teaches: RNTI is used to scramble CRC and different RNTI is used for different control message (Ekpenyong, paragraph 47, “The common control information may be differentiated by the payload size of the DCI formats and/or a 16-bit RNTI that is employed for scrambling the CRC of the DCI encoded common control information message, where each type of common control information may comprise a different RNTI. For example, a system information-RNTI (SI-RNTI) may be employed for indicating RBs for system information (SI), a paging information-RNTI (P-RNTI) may be employed for indicating RBs for a paging message, a cell-RNTI (C-RNTI) may be employed for indicating RBs for a particular UE, a random access-RNTI (RA-RNTI) may be employed for indicating RBs for a random access response message, etc.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ekpenyong into Hwang, since Hwang suggests a technique for communication of control message, and Ekpenyong suggests the beneficial way of using RNTI to scramble CRC of such control message wherein different RNTI is used for different control 
Hwang also doesn’t teach: A host computer configured to operate in a communication system to provide an over-the-top (OTT) service, the host comprising: processing circuitry configured to initiate transmission of user data; and a network interface configured to transmit the user data to a network node in a cellular network; and transmitting the user data from the host to the UE.
Siomina from the same or similar fields of endeavor teaches: A host computer configured to operate in a communication system to provide an over-the-top (OTT) service, the host comprising: processing circuitry configured to initiate transmission of user data; and a network interface configured to transmit the user data to a network node in a cellular network; and transmitting the user data from the host to the UE. (Siomina, fig 8B-9, paragraph 157-164, system includes host computer which includes processing circuitry and communication interface, host computer transmits user data which associated with OTT service to base station which then transmits to UE)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Siomina into Hwang, since Hwang suggests a technique for communication between base station and wireless device, and Siomina suggests the beneficial way of including a system with a host utilizing the communication between base station and wireless device to provide OTT service from host to wireless device via the base station (Siomina, fig 8B-9, paragraph 157-164) so that OTT service can be provided from host to wireless device in the analogous art of communication.
Even though Hwang clearly teaches: a scaling factor value of 0.5 or 0.25 since “in the form of percentages (%), such as 90%, 80%, . . . , and so on” clearly include 50% and 25% as described above, as a show of good faith to compact prosecution, Examiner had also included prior art to explicitly teaches it.
Huawei from the same or similar fields of endeavor teaches: a scaling factor value of 0.5 or 0.25 (Huawei, section 1, scaling factor is 0.5 for slot-based PDSCH, PUSCH)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Huawei into Hwang, Ekpenyong, and Siomina since Hwang suggests a technique for using a scaling factor in the form of percentages (%), such as 90%, 80%, . . . , and so on for TBS determination, and Huawei suggests the beneficial way of using the scaling factor of 0.5 since it’s the agreed upon scaling factor for slot-based PDSCH, PUSCH in 3GPP meeting (Huawei, section 1) thus conforming to it would ease implementation and improve compatibility in the analogous art of communication.

For claim 13. Hwang teaches: wherein the network node (Hwang, fig 1, paragraph 31-36; fig 6, paragraph 155-160, “the base station (200) includes a processor (201), a memory (202), and a transceiver (203).”) performs operations comprising: 
sending to a wireless device a first control message for assigning a Physical Downlink Shared Channel (PDSCH), (Hwang, fig 5, paragraph 146-152, “Referring to FIG. 5, a wireless device (100) receives a DCI through a control channel, i.e., a PDCCH. The wireless device acquires an MCS index from the DCI and determines a modulation order and a coding rate. And, the wireless device determines a number of REs within each PRB or each slot that is assigned for the PDSCH/PUSCH.”; also see paragraph 84, “For example, the code rate or the data transmission speed (or data rate) may be included in the DCI, which schedules the PDSCH or PUSCH.”)
the first control message comprising a first Modulation and Coding Scheme (MCS) indication; (Hwang, fig 5, paragraph 146-152, “a wireless device (100) receives a DCI through a control channel, i.e., a PDCCH. The wireless device acquires an MCS index from the DCI”)
wherein the first control message enables the wireless device to determine, when the first control message comprises a Cyclic Redundancy Check (CRC) scrambled by a first type of Radio Network Temporary Identifier (RNTI) (Hwang, paragraph 119-120, “The application may be differentiated by an RNTI, and the TBS configuration method may vary depending upon the RNTI value corresponding to the DCI, which schedules the PDSCH or PUSCH. In other words, the base station may configure whether to perform the TBS configuration method per RNTI based on an equation or whether to perform the TBS configuration method per RNTI based on a table. For example, in case of an SPS-C-RNTRI, a table-based TBS extraction method may be performed, and, in case of a C-RNTI, an equation-based TBS extraction method may be performed.”; implicit that RNTI is used to scramble CRC)
and when the first control message further indicates a scaling factor value of 0.5 or 0.25, (Hwang, paragraph 116, “When performing TBS calculation, it may be considered to additionally use a scaling factor that is indicated in the DCI.”; more details about scaling factor in paragraph 82-83, “As described above, in case the information on the scaling factor is included in the DCI, as formats that are fixed in advance, the corresponding candidate values may be indicated in the form of percentages (%), such as 90%, 80%, . . . , and so on”; paragraph 12, “The TBS may be used to transmit a physical uplink shared channel (PUSCH) or receive a physical downlink shared channel (PDSCH).”; .5 is 50%, .25 is 25%; “in the form of percentages (%), such as 90%, 80%, . . . , and so on” clearly include 50% and 25% as described above)
a first TBS by scaling a first intermediate number of information bits using the indicated scaling factor value, (Hwang, fig 5, paragraph 146-152, “The wireless device compares the intermediate value of the TBS (or virtual TBS value) with a predetermined threshold value. If the intermediate value of the TBS (or virtual TBS value) is less than or equal to the predetermined threshold value, the wireless device determines the final TBS value by using a table. However, if the intermediate value of the TBS (or virtual TBS value) is greater than the predetermined threshold value, the wireless device determines the final 
the first intermediate number of information bits determined based at least on the first MCS; (Hwang, fig 5, paragraph 146-152, “The wireless device acquires an MCS index from the DCI and determines a modulation order and a coding rate… Thereafter, based on the quantized number of REs, the wireless device calculates an intermediate value of the TBS (or virtual TBS value). While performing the calculation of the intermediate value of the TBS (or virtual TBS value), the coding rate may be further considered. Also, while performing the calculation of the intermediate value of the TBS (or virtual TBS value), the modulation order and the number of layers may be additionally considered. Herein, the intermediate value of the TBS (or virtual TBS value) may be quantized.”)
sending to the wireless device a second control message for assigning a PDSCH, (Hwang, fig 5, paragraph 146-152, “Referring to FIG. 5, a wireless device (100) receives a DCI through a control channel, i.e., a PDCCH. The wireless device acquires an MCS index from the DCI and determines a modulation order and a coding rate. And, the wireless device determines a number of REs within each PRB or each slot that is assigned for the PDSCH/PUSCH.”; also see paragraph 84, “For example, the code rate or the data transmission speed (or data rate) may be included in the DCI, which schedules the PDSCH or PUSCH.”; just repeat of same technique)
the second control message comprising a second MCS indication; (Hwang, fig 5, paragraph 146-152, “a wireless device (100) receives a DCI through a control channel, i.e., a PDCCH. The wireless device acquires an MCS index from the DCI”; just repeat of same technique)
and wherein the second control message enables the wireless device to determine, when the second control message comprises a CRC scrambled by a second type of RNTI, different from the first 
a second TBS based on a second intermediate number of information bits, (Hwang, fig 5, paragraph 146-152, “The wireless device compares the intermediate value of the TBS (or virtual TBS value) with a predetermined threshold value. If the intermediate value of the TBS (or virtual TBS value) is less than or equal to the predetermined threshold value, the wireless device determines the final TBS value by using a table. However, if the intermediate value of the TBS (or virtual TBS value) is greater than the predetermined threshold value, the wireless device determines the final TBS value by using an equation.”; paragraph 116, “When performing TBS calculation, it may be considered to additionally use a scaling factor that is indicated in the DCI. And, herein, the scaling factor may generally be used for relatively increasing or decreasing the TBS value for the same number of available REs and/or code rate.”; just repeat of same technique)
the second intermediate number of information based at least on the second MCS; (Hwang, fig 5, paragraph 146-152, “The wireless device acquires an MCS index from the DCI and determines a modulation order and a coding rate… Thereafter, based on the quantized number of REs, the wireless device calculates an intermediate value of the TBS (or virtual TBS value). While performing the calculation of the intermediate value of the TBS (or virtual TBS value), the coding rate may be further 
and transmitting the user data to the UE according to the determined TBS. (Hwang, fig 5, paragraph 146-152, perform PDSCH reception or PUSCH transmission according to TBS; paragraph 12, “The TBS may be used to transmit a physical uplink shared channel (PUSCH) or receive a physical downlink shared channel (PDSCH).”; UE receives data from base station based on TBS, thus it’s implicit that the base station transmits such data based on TBS)
Even though it’s implicit that RNTI is used to scramble CRC and different RNTI is used for different control message as discussed above, as a show of good faith to compact prosecution, Examiner had also provided prior art to teach it.
Ekpenyong from the same or similar fields of endeavor teaches: RNTI is used to scramble CRC and different RNTI is used for different control message (Ekpenyong, paragraph 47, “The common control information may be differentiated by the payload size of the DCI formats and/or a 16-bit RNTI that is employed for scrambling the CRC of the DCI encoded common control information message, where each type of common control information may comprise a different RNTI. For example, a system information-RNTI (SI-RNTI) may be employed for indicating RBs for system information (SI), a paging information-RNTI (P-RNTI) may be employed for indicating RBs for a paging message, a cell-RNTI (C-RNTI) may be employed for indicating RBs for a particular UE, a random access-RNTI (RA-RNTI) may be employed for indicating RBs for a random access response message, etc.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ekpenyong into Hwang, since Hwang suggests a technique for communication of control message, and Ekpenyong suggests the beneficial way of using RNTI to scramble CRC of such control message wherein different RNTI is used for different control 
Hwang also doesn’t teach: A method implemented in a host computer configured to operate in a communication system that further includes a network node and a user equipment (UE), the method comprising: providing user data for the UE; and initiating a transmission carrying the user data to the UE via a cellular network comprising the network node; and transmitting the user data from the host to the UE.
Siomina from the same or similar fields of endeavor teaches: A method implemented in a host computer configured to operate in a communication system that further includes a network node and a user equipment (UE), the method comprising: providing user data for the UE; and initiating a transmission carrying the user data to the UE via a cellular network comprising the network node; and transmitting the user data from the host to the UE. (Siomina, fig 8B-9, paragraph 157-164, system includes host computer which includes processing circuitry and communication interface, host computer transmits user data which associated with OTT service to base station which then transmits to UE)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Siomina into Hwang and Ekpenyong, since Hwang suggests a technique for communication between base station and wireless device, and Siomina suggests the beneficial way of including a system with a host utilizing the communication between base station and wireless device to provide OTT service from host to wireless device via the base station (Siomina, fig 8B-9, paragraph 157-164) so that OTT service can be provided from host to wireless device in the analogous art of communication.
Even though Hwang clearly teaches: a scaling factor value of 0.5 or 0.25 since “in the form of percentages (%), such as 90%, 80%, . . . , and so on” clearly include 50% and 25% as described above, as 
Huawei from the same or similar fields of endeavor teaches: a scaling factor value of 0.5 or 0.25 (Huawei, section 1, scaling factor is 0.5 for slot-based PDSCH, PUSCH)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Huawei into Hwang, Ekpenyong, and Siomina since Hwang suggests a technique for using a scaling factor in the form of percentages (%), such as 90%, 80%, . . . , and so on for TBS determination, and Huawei suggests the beneficial way of using the scaling factor of 0.5 since it’s the agreed upon scaling factor for slot-based PDSCH, PUSCH in 3GPP meeting (Huawei, section 1) thus conforming to it would ease implementation and improve compatibility in the analogous art of communication.

For claim 21. Hwang, Ekpenyong, Siomina and Huawei disclose all the limitations of claim 1, however Hwang doesn’t teach: wherein: the processing circuitry of the host is configured to execute a host application, thereby providing the user data; and the host application is configured to interact with a client application executing on the UE, the client application being associated with the host application.
Siomina from the same or similar fields of endeavor teaches: wherein: the processing circuitry of the host is configured to execute a host application, thereby providing the user data; and the host application is configured to interact with a client application executing on the UE, the client application being associated with the host application. (Siomina, fig 8B-9, paragraph 157-164, “In the host computer 3310, an executing host application 3312 may communicate with the executing client application 3332 via the OTT connection 3350 terminating at the UE 3330 and the host computer 3310… In an optional substep 3411 of the first step 3410, the host computer provides the user data by executing a host 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Siomina into Hwang, Ekpenyong and Huawei, since Hwang suggests a technique for communication between network node and UE, and Siomina suggests the beneficial way of including a system with a host utilizing the communication between network node and UE to provide OTT service from host to UE via the network node by executing a host application which interact with a client application executing on the UE, the client application being associated with the host application (Siomina, fig 8B-9, paragraph 157-164) so that OTT service can be provided from host to UE in the analogous art of communication.

For claim 22. Hwang, Ekpenyong, Siomina and Huawei disclose all the limitations of claim 7, however Hwang doesn’t teach: wherein: the processing circuitry of the host is configured to execute a host application, thereby providing the user data; and the host application is configured to interact with a client application executing on the UE, the client application being associated with the host application.
Siomina from the same or similar fields of endeavor teaches: wherein: the processing circuitry of the host is configured to execute a host application, thereby providing the user data; and the host application is configured to interact with a client application executing on the UE, the client application being associated with the host application. (Siomina, fig 8B-9, paragraph 157-164, “In the host computer 3310, an executing host application 3312 may communicate with the executing client application 3332 via the OTT connection 3350 terminating at the UE 3330 and the host computer 3310… In an optional substep 3411 of the first step 3410, the host computer provides the user data by executing a host 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Siomina into Hwang, Ekpenyong and Huawei, since Hwang suggests a technique for communication between network node and UE, and Siomina suggests the beneficial way of including a system with a host utilizing the communication between network node and UE to provide OTT service from host to UE via the network node by executing a host application which interact with a client application executing on the UE, the client application being associated with the host application (Siomina, fig 8B-9, paragraph 157-164) so that OTT service can be provided from host to UE in the analogous art of communication.

Claims 2, 8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang, US 2021/0211232 in view of Ekpenyong, US 2015/0043396 and Siomina, US 2021/0135926 and Huawei, “Discussion and text proposal on TBS determination” and further in view of Golitschek Edler von Elbwart, US 2019/0306876 (Golitschek).

For claim 2. Hwang, Ekpenyong, Siomina and Huawei disclose all the limitations of claim 1, however Hwang doesn’t teach: wherein the control message comprises at least one bit indicating to use a first scaling factor when a first bit of the at least one bit is set to a first value and to use a second scaling factor when the first bit is set to a second value.
Golitschek from the same or similar fields of endeavor teaches: wherein the control message comprises at least one bit indicating to use a first scaling factor when a first bit of the at least one bit is set to a first value and to use a second scaling factor when the first bit is set to a second value. (Golitschek, paragraph 22, 27, “the field included in the DCI can indicate not just whether a scaling factor 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Golitschek into Hwang, Ekpenyong, Siomina and Huawei, since Hwang suggests a technique for communicating scaling factor via DCI, and Golitschek suggests the beneficial way of indicating such scaling factor via field in such DCI (Golitschek, paragraph 22, 27) since using field to indicate information is well-known and well-used in the art in the analogous art of communication.

For claim 8. Hwang, Ekpenyong, Siomina and Huawei disclose all the limitations of claim 7, however Hwang doesn’t teach: wherein the control message comprises at least one bit indicating to use a first scaling factor when a first bit of the at least one bit is set to a first value and to use a second scaling factor when the first bit is set to a second value.
Golitschek from the same or similar fields of endeavor teaches: wherein the control message comprises at least one bit indicating to use a first scaling factor when a first bit of the at least one bit is set to a first value and to use a second scaling factor when the first bit is set to a second value. (Golitschek, paragraph 22, 27, “the field included in the DCI can indicate not just whether a scaling factor should be applied, but can also indicate the value of the scaling factor to be applied. For example, the field may indicate either a scaling factor of 1.0, such as no scaling, 0.5, or 0.125.”; implicit that field in DCI comprises of bits)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Golitschek into Hwang, Ekpenyong, Siomina and Huawei, since Hwang suggests a technique for communicating scaling factor via DCI, and Golitschek 

For claim 14. Hwang, Ekpenyong, Siomina and Huawei disclose all the limitations of claim 13, however Hwang doesn’t teach: wherein the control message comprises at least one bit indicating to use a first scaling factor when a first bit of the at least one bit is set to a first value and to use a second scaling factor when the first bit is set to a second value.
Golitschek from the same or similar fields of endeavor teaches: wherein the control message comprises at least one bit indicating to use a first scaling factor when a first bit of the at least one bit is set to a first value and to use a second scaling factor when the first bit is set to a second value. (Golitschek, paragraph 22, 27, “the field included in the DCI can indicate not just whether a scaling factor should be applied, but can also indicate the value of the scaling factor to be applied. For example, the field may indicate either a scaling factor of 1.0, such as no scaling, 0.5, or 0.125.”; implicit that field in DCI comprises of bits)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Golitschek into Hwang, Ekpenyong, Siomina and Huawei, since Hwang suggests a technique for communicating scaling factor via DCI, and Golitschek suggests the beneficial way of indicating such scaling factor via field in such DCI (Golitschek, paragraph 22, 27) since using field to indicate information is well-known and well-used in the art in the analogous art of communication.

Claims 3, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang, US 2021/0211232 in view of Ekpenyong, US 2015/0043396 and Siomina, US 2021/0135926 and Huawei, “Discussion and text proposal on TBS determination” and further in view of Chang, US 2020/0022218.

For claim 3. Hwang, Ekpenyong, Siomina and Huawei disclose all the limitations of claim 1, however Hwang doesn’t teach: wherein the control message further indicates a time or frequency domain repetition.
Chang from the same or similar fields of endeavor teaches: wherein the control message further indicates a time or frequency domain repetition. (Chang, paragraph 33-34, “Different approaches can be used to enhance the link quality for UEs that are located at a cell edge and to extend the coverage area. The control channel and data channel can be enhanced through these different approaches. In one example, time domain repetition can be used. In another example, frequency domain repetition can be used. Both time and frequency resources can be configured by the gNB through downlink control information (DCI) transmitted in a physical downlink control channel (PDCCH).”; fig 2C-2D, paragraph 40-47, frequency domain repetition configured through DCI; fig 4-6, paragraph 53-56, DCI includes a repetition number which indicates time domain repetition)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Chang into Hwang, Ekpenyong, Siomina and Huawei, since Hwang suggests a technique for communicating DCI, and Chang suggests the beneficial way of including time or frequency domain repetition information into such DCI to enhance the link quality for UEs that are located at a cell edge and to extend the coverage area (Chang, paragraph 33-34) in the analogous art of communication.

For claim 9. Hwang, Ekpenyong, Siomina and Huawei disclose all the limitations of claim 7, however Hwang doesn’t teach: wherein the control message further indicates a time or frequency domain repetition.
Chang from the same or similar fields of endeavor teaches: wherein the control message further indicates a time or frequency domain repetition. (Chang, paragraph 33-34, “Different approaches can be used to enhance the link quality for UEs that are located at a cell edge and to extend the coverage area. The control channel and data channel can be enhanced through these different approaches. In one example, time domain repetition can be used. In another example, frequency domain repetition can be used. Both time and frequency resources can be configured by the gNB through downlink control information (DCI) transmitted in a physical downlink control channel (PDCCH).”; fig 2C-2D, paragraph 40-47, frequency domain repetition configured through DCI; fig 4-6, paragraph 53-56, DCI includes a repetition number which indicates time domain repetition)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Chang into Hwang, Ekpenyong, Siomina and Huawei, since Hwang suggests a technique for communicating DCI, and Chang suggests the beneficial way of including time or frequency domain repetition information into such DCI to enhance the link quality for UEs that are located at a cell edge and to extend the coverage area (Chang, paragraph 33-34) in the analogous art of communication.

Claims 4-5, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang, US 2021/0211232 in view of Ekpenyong, US 2015/0043396 and Siomina, US 2021/0135926 and Huawei, “Discussion and text proposal on TBS determination” and further in view of Ugurlu, US 2019/0190644.

For claim 4. Hwang, Ekpenyong, Siomina and Huawei disclose all the limitations of claim 1, however Hwang doesn’t teach: wherein the processing circuitry of the network node executes instructions to determine the MCS to indicate in the control message based on a table that is defined for an enhanced Mobile Broadband (eMBB) Physical Downlink Shared Channel (PDSCH). 
Ugurlu from the same or similar fields of endeavor teaches: wherein the processing circuitry of the network node executes instructions to determine the MCS to indicate in the control message based on a table that is defined for an enhanced Mobile Broadband (eMBB) Physical Downlink Shared Channel (PDSCH). (Ugurlu, paragraph 27-29, 39-42, 53-54, determine MCS to indicate in DCI based on MCS table for eMBB PDSCH)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ugurlu into Hwang, Ekpenyong, Siomina and Huawei, since Hwang suggests a technique for including MCS in DCI, and Ugurlu suggests the beneficial way of determining such MCS based on a table defined for eMBB PDSCH to improve compatibility and reduce the number of entries need in an MCS table (Ugurlu, paragraph 21-25) in the analogous art of communication.

For claim 5. Hwang, Ekpenyong, Siomina and Huawei disclose all the limitations of claim 1, however Hwang doesn’t teach: wherein the processing circuitry of the network node executes instructions to determine the MCS to indicate in the control message based on a table or table entries that are defined specifically for the Physical Downlink Shared Channel (PDSCH). 
Ugurlu from the same or similar fields of endeavor teaches: wherein the processing circuitry of the network node executes instructions to determine the MCS to indicate in the control message based on a table or table entries that are defined specifically for the Physical Downlink Shared Channel 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ugurlu into Hwang, Ekpenyong, Siomina and Huawei, since Hwang suggests a technique for communicating MCS via DCI, and Ugurlu suggests the beneficial way of determining such MCS based on a table defined for eMBB PDSCH to improve compatibility and reduce the number of entries need in an MCS table (Ugurlu, paragraph 21-25) in the analogous art of communication.

For claim 10. Hwang, Ekpenyong, Siomina and Huawei disclose all the limitations of claim 7, however Hwang doesn’t teach: wherein the MCS indicated in the control message comprises a lower spectral efficiency an MCS according to a third generation partnership project (3GPP) technical specification (TS) 38.214 version 15.2.0 or earlier.
Ugurlu from the same or similar fields of endeavor teaches: wherein the MCS indicated in the control message comprises a lower spectral efficiency an MCS according to a third generation partnership project (3GPP) technical specification (TS) 38.214 version 15.2.0 or earlier. (Ugurlu, paragraph 27-29, 39-42, 53-54, MCS (indicated in DCI) based on MCS table for eMBB PDSCH, such MCS is of lower spectral efficiency than normal/standard MCS (a third generation partnership project (3GPP) technical specification (TS) 38.214 version 15.2.0 or earlier MCS) since the number of entries need in the MCS table is reduced; also see Applicants’ own specification page 9, first paragraph to see that MCS for eMBB PDSCH is an example of lower spectral efficiency MCS)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ugurlu into Hwang, Ekpenyong, Siomina and Huawei, since Hwang suggests a technique for communicating MCS via DCI, and Ugurlu suggests the 

For claim 11. Hwang, Ekpenyong, Siomina and Huawei disclose all the limitations of claim 7, however Hwang doesn’t teaches: wherein the operations further comprise determining the MCS to indicate in the control message based on a table that is defined for an enhanced Mobile Broadband (eMBB) Physical Downlink Shared Channel (PDSCH). 
Ugurlu from the same or similar fields of endeavor teaches: wherein the operations further comprise determining the MCS to indicate in the control message based on a table that is defined for an enhanced Mobile Broadband (eMBB) Physical Downlink Shared Channel (PDSCH). (Ugurlu, paragraph 27-29, 39-42, 53-54, determine MCS to indicate in DCI based on MCS table for eMBB PDSCH)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ugurlu into Hwang, Ekpenyong, Siomina and Huawei, since Hwang suggests a technique for communicating MCS via DCI, and Ugurlu suggests the beneficial way of determining such MCS based on a table defined for eMBB PDSCH to improve compatibility and reduce the number of entries need in an MCS table (Ugurlu, paragraph 21-25) in the analogous art of communication.

For claim 12
Ugurlu from the same or similar fields of endeavor teaches: wherein the operations further comprise determining the MCS to indicate in the control message based on a table or table entries that are defined specifically for the Physical Downlink Shared Channel (PDSCH). (Ugurlu, paragraph 27-29, 39-42, 53-54, determine MCS to indicate in DCI based on MCS table for eMBB PDSCH)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ugurlu into Hwang, Ekpenyong, Siomina and Huawei, since Hwang suggests a technique for communicating MCS via DCI, and Ugurlu suggests the beneficial way of determining such MCS based on a table defined for eMBB PDSCH to improve compatibility and reduce the number of entries need in an MCS table (Ugurlu, paragraph 21-25) in the analogous art of communication.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462